EXHIBIT IMMEDIATE RELEASE January 28, 2010 QUAINT OAK BANCORP, INC. ANNOUNCES FOURTH QUARTER EARNINGS Southampton, PA – Quaint Oak Bancorp, Inc. (the “Company”) (OTCBB: QNTO), the holding company for Quaint Oak Bank (the “Bank”), announced today that net income for the quarter ended December 31, 2009 was $149,000, or $0.13 per basic share, compared to $144,000 or $0.12 per basic share for the same period in 2008. Net income for the year ended December 31, 2009 was $487,000, or $0.42 per basic share, compared to $511,000, or $0.41 per basic share for the year ended December 31, 2008. Robert T.
